Exhibit 10.1
EXECUTION VERSION



April 7, 2015
Jeffry D. Frisby
c/o Triumph Group, Inc.
899 Cassatt Road, Suite 210
Berwyn, Pennsylvania 19312
Dear Jeff:
This letter (this “Agreement”) outlines and confirms our agreement of the terms
and conditions that will apply relative to the separation of your employment
with Triumph Group, Inc. (the "Company").
1.Separation Date: Your employment with the Company will cease as of April 7,
2015 (the "Separation Date"). Effective as of the Separation Date, you hereby
resign from your position as a member of the Board of Directors of the Company,
from your employment with, and position as President and Chief Executive Officer
of, the Company and from all positions you hold as an employee, director or
officer of any affiliates of the Company, and you hereby relinquish any power of
attorney and signing authority that you may hold on behalf of the Company or any
of its affiliates.
2.Severance Payments: The Company shall pay you cash severance in the form of
continuation of your base salary from the Separation Date through the second
anniversary thereof, at the annual rate in effect as of the Separation Date (the
“Severance Payments”). Subject to paragraph 16 of this Agreement and contingent
upon the expiration of seven (7) days following your execution of this Agreement
(assuming you have not revoked this Agreement within that period) and your
continued compliance with the terms of this Agreement, your Severance Payments
will be paid in equal installments over such two-year period, on a schedule
consistent with the Company’s payroll practices as of the Separation Date, less
withholding and other customary payroll deductions. Notwithstanding the
foregoing or any other provisions hereof, you shall forfeit your right to any
further Severance Payments upon a material breach by you of any provision of
this Agreement. You agree that the Severance Payments are in addition to any
other benefits and payments to which you are otherwise legally entitled.
3.Timely Payment of All Final Wages: You acknowledge and agree that as of your
execution of this Agreement, you have received payment of all wages,
compensations and benefits owed to you pursuant to your employment with the
Company other than (a) as set forth herein and (b) the benefits owed to you
pursuant to the supplemental executive retirement plan and split dollar life
insurance program maintained by the Company in which you participate, which
benefits shall be provided to you in accordance with the terms of such plan and
program. You further agree the Company is not indebted to you in any amount or
for any reason.
4.Vacation: In accordance with the Company’s existing vacation policy, you will
be paid for vacation earned as of your Separation Date but which has not yet
been taken. Your vacation pay entitlement will be forwarded to you in accordance
with the Company’s standard procedures.
5.COBRA: You and your eligible dependents will continue to be covered under the
Company’s health insurance plan if you elect COBRA coverage after the expiration
of your coverage under the Company’s medical and dental plans in accordance with
paragraph 6. You will be notified of your COBRA rights in due course by the
Company.



--------------------------------------------------------------------------------





6.Other Insurance: Medical and dental insurance will continue under the
Company’s plans until September 30, 2015, subject to your continued payment of
premiums at the active employee rate; all other insurances, other than the
insurances expressly provided for in this Agreement, will cease to be effective
on your Separation Date.
7.Triumph Group, Inc. 401(K) Plan: You are entitled to the applicable choices
outlined in the plan prospectus or its supplements in regard to your account
under the Triumph Group, Inc. 401(K) Plan. Your contributions under the Triumph
Group, Inc. 401(K) Plan will cease as of your Separation Date.
8.Fiscal Year 2013 Incentive Award: The Company hereby confirms that (a) your
termination of employment will be treated as a retirement for purposes of the
fiscal year 2013 incentive award previously granted to you pursuant to the
Triumph Group, Inc. Executive Incentive Plan (the “EIP”) and the Triumph Group,
Inc. 2004 Stock Incentive Plan and (b) the amount of your fiscal year 2013
incentive award will be subject to reduction only in accordance with the terms
of Sections 3.2 and 6.2 of the EIP in the event that the compensation and
management development committee of the Company’s board of directors determines
that a level of Threshold Performance (as defined in the EIP) is not attained
over the Award Period (as defined in the EIP) and, for the avoidance of doubt,
any such reduction would apply in a uniform manner to the fiscal year 2013
incentive awards held by other senior executives of the Company.
9.Company Property: You agree to return all Company property and equipment,
including but not limited to keys, badges, manuals, credit cards, engineering
stamps, Company or customer data or documents (electronic or paper and including
all copies), laptops, phones, pagers, parking passes and any other property
belonging to the Company and its affiliates.
10.Cooperation: You agree to make yourself available, attend meetings, give
testimony, and otherwise cooperate as reasonably requested by the Company
regarding any litigation, arbitration, administrative proceedings,
investigations or other matters of a similar nature involving the Company of
which you had knowledge or are alleged to have had knowledge. Any address
changes should be communicated promptly to Company headquarters. The Company
shall provide reimbursement for reasonable expenses associated with this
provision.
11.Employee’s Release, Waiver and Agreement: You understand and acknowledge that
the benefits contained in this Agreement exceed the benefits to which you would
otherwise be entitled upon termination of your employment. In consideration for
the additional benefits extended to you in this Agreement, and intending to be
legally bound:
(a)You agree to RELEASE AND HOLD HARMLESS FOREVER, the Company, its subsidiaries
and affiliates and their respective officers and employees from any and all
causes of action, known or unknown, arising out of or relating to your
association and/or employment with or termination from the Company, which may
have existed prior to or contemporaneously with the execution of this Agreement,
including but not limited to the following: constructive discharge, negligence,
breach of contract, breach of express or implied covenant, defamation, libel,
slander, intentional or negligent infliction of emotional distress, tortious
interference with contract, retaliation, wrongful discharge, failure to pay
wages, bonuses, commissions or other benefits, attorneys’ fees, or any other
contract or tort claims, Title VII of Federal Civil Rights Act of 1964 (Title
VII), Fair Labor Standards Act (FLSA), Americans With Disabilities Act (ADA),
Employee Retirement Income Security Act (ERISA), Equal Pay Act (EPA),
Rehabilitation Act, Family and Medical Leave Act (FMLA), National Labor
Relations Act (NLRA), Labor Management Relations Act (LMRA), Worker Adjustment
and Retraining Notification Act (WARN), Age Discrimination

2

--------------------------------------------------------------------------------



in Employment Act (ADEA), Older Workers Benefit Protection Act of 1990 (OWBPA),
or any other action under any federal, state or local statute, as amended, or
regulation or other common law. Notwithstanding the foregoing, the release set
forth in this paragraph 11(a) does not apply to any claim relating to directors’
and officers’ liability insurance coverage or any right of indemnification
(including expense reimbursement) under the Company’s organization documents or
otherwise to which you are entitled.
(b)Notwithstanding the foregoing, you understand and agree this Agreement does
not impair your right to file a charge or complaint with or participate in any
investigation or proceeding conducted by any federal, state, or local
enforcement agency such as the EEOC; however, the consideration provided to you
in this Agreement shall be the sole relief provided for the claims that are
released and you will not be entitled to recover and you agree to waive any
monetary benefits or recovery against the Company in connection with any such
claim, charge or proceeding without regard to who has brought such complaint or
charge.
(c)You understand and agree that nothing in the Agreement impairs your right to
challenge the waiver of your ADEA claims as permitted by law.
(d)You agree to not disparage or otherwise comment negatively in any way upon
the Company, its employees, its business practices, projects, clients or
services, to any person, either orally or in writing, unless otherwise provided
by law; however, the non-disparagement obligations under this paragraph do not
interfere with or restrict your ability to communicate with any federal, state,
or local agency, including any with which a charge has been filed.
(e)You agree you will not induce or encourage any employee of the Company to
leave the employment of the Company or otherwise hire or solicit any such
employee of the Company during the two-year period immediately following your
Separation Date (the “Restricted Period”); provided, however, that you may hire
or solicit any such employee who has not been employed by the Company for six
months prior to such hiring or soliciting.
(f)You agree that you shall not at any time use, publish, disclose or authorize
anyone else to use, publish or disclose any Confidential Information belonging
or relating to the Company. You agree to remain bound by any Company agreement
or policy relating to confidential information, or similar matters to which you
are now subject. Confidential Information includes, but is not limited to
models, drawings, blueprints, memoranda and other materials, documents or
records of proprietary nature; information relating to research, manufacturing
processes, bills of material, finance, accounting, sales, personnel management
and operations; and information particularly relating to customer lists, price
lists, customer service requirements, costs of providing service and equipment,
pricing and equipment maintenance costs. You further agree that you will not
retain any copies or reproductions of correspondence, reports, drawings,
photographs or documents containing Confidential Information or relating in any
way to the business of the Company.
(g)You agree that, during the Restricted Period, you will not, directly or
indirectly, for yourself or on behalf of any other person or by assisting
others, (i) engage in any business which competes with the Company in the
marketing area serviced by the Company and in which you were undertaking your
duties and responsibilities for the Company during the twelve-month period
immediately prior to your Separation Date or (ii) solicit or cause to solicit
for the purpose diverting, taking away or disrupting, or of attempting to
divert, take-away or disrupt, any of the Company’s prospective clients or
clients with whom you had material contact during your employment with the
Company for the purpose of providing products or services that are the same as
or similar to those of the Company; provided, that it shall not be a violation
of this paragraph 11(g) for you to serve as a non-executive member of the board
of directors of any entity. Notwithstanding the foregoing, you may take any of
the actions specified in this paragraph 11(g) during the

3

--------------------------------------------------------------------------------



portion of the Restricted Period beginning on the first anniversary of the
Separation Date and ending on the last day of the Restricted Period, provided
that (A) you give written notice to the Company at least five (5) business days
in advance of any such action, describing such action in reasonable detail and
(B) all Severance Payments that would otherwise be paid following your
commencement of such action will be forfeited.
(h)For purposes of this paragraph 11, references to the Company shall be deemed
to include the Company and its affiliates, unless the context clearly indicates
otherwise.
12.Company’s Release and Nondisparagement. In consideration for the covenants
provided by you pursuant to this Agreement, and intending to be legally bound,
the Company hereby agrees:
(a) to RELEASE AND HOLD HARMLESS FOREVER, you and your heirs, successors and
assigns from any and all causes of action, known or unknown, arising out of or
relating to your association and/or employment with or termination from the
Company, which may have existed prior to or contemporaneously with the execution
of this Agreement; and
(b)that no member of the board of directors of the Company or senior executive
officer of the Company will disparage or otherwise comment negatively in any way
upon you to any person, either orally or in writing, unless otherwise provided
by law; however, the non-disparagement obligations under this paragraph do not
interfere with or restrict the ability of any such person to communicate with
any federal, state, or local agency, including any with which a charge has been
filed.
13.Medicare Lien Provision. You represent that you are not Medicare eligible.
You further represent and agree that you have made no claim against the Company,
nor could the Company be liable for, any medical expenses incurred by you before
or after the execution of this Agreement. Furthermore, you are aware of no
medical expenses that Medicare has paid and for which the Company is or could be
liable. You acknowledge and agree that, to the best of your knowledge, no liens
of any governmental entities, including those for Medicare conditional payments,
exist. You will indemnify, defend, and hold the Company harmless from Medicare
claims, liens, damages, conditional payments, and rights to payment, if any,
including attorneys' fees, and you further agree to waive any and all future
private causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et
seq.
14.Reformation and Severability; Remedies: Should any of the above provisions,
paragraphs or subparagraphs of this Agreement, or any part thereof, hereafter be
construed to be unreasonable, invalid or unenforceable, you and the Company
agree that the court may modify such terms to make them reasonable and
enforceable. The invalidity of any one provision shall not affect the validity
of the remainder of the provisions, paragraphs or subparagraphs, which shall be
given full effect without regard to the invalid portions. Each provision,
paragraph or subparagraph of this Agreement is severable from all others and
constitutes a separate and distinct covenant. You acknowledge and agree that:
(a) the purpose of the covenants set forth in paragraphs 11(d), 11(e), 11(f),
11(g) and 11(h) (collectively, the “Restrictive Covenants”) is to protect the
goodwill, trade secrets and other Confidential Information of the Company and
its affiliates; (b) because of the nature of the business in which the Company
is engaged and because of the nature of the Confidential Information to which
you have had access, the Company would suffer irreparable harm and it would be
impractical and excessively difficult to determine the actual damages of the
Company in the event you breached any of the Restrictive Covenants; and (c)
remedies at law (such as monetary damages) for any breach of your obligations
under the Restrictive Covenants would be inadequate. You therefore agree and
consent that (i) if you commit any breach of any Restrictive Covenant during the
applicable period of restriction specified herein, the Severance Payments that
have not been paid, if any, will be immediately forfeited, and (ii) if you
commit any breach of any Restrictive Covenant or threaten to commit any such

4

--------------------------------------------------------------------------------



breach at any time, the Company shall have the right (in addition to, and not in
lieu of, any other right that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage. You
acknowledge and understand that the Restrictive Covenants are in addition to,
and not in substitution of, any similar covenants contained in any other
agreements between you and the Company or in any Company policies applicable to
you.
15.Employee Acknowledgment:
You acknowledge and agree that the release of claims under the ADEA is subject
to special waiver protections under 29 U.S.C. § 626(f). In accordance with that
section, you specifically agree that you are knowingly and voluntarily releasing
and waiving any rights or claims of discrimination under the ADEA. By signing
this Agreement, you acknowledge that:
(a)    you have had at least 21 days to consider the terms of this Agreement and
whether or not you should sign it, and if you should execute this Agreement
prior to the expiration of the 21-day consideration period, you knowingly and
voluntarily waive your right to consider this Agreement for 21 days;
(b)    the Company has advised you, and hereby advises you, in writing that you
should consult with an attorney of your own choosing prior to signing this
Agreement, and that you have consulted with, or have had sufficient opportunity
to consult with, an attorney of your own choosing regarding the terms of this
Agreement;
(c)    you are waiving valuable legal rights and releasing the Company of all
claims which may have existed prior to or contemporaneously with the execution
of this Agreement, except for those obligations expressly stated in this
Agreement, and that you are not waiving any claims that may arise after the date
you sign this Agreement;
(d)    you have not relied upon any representation or statement made by the
Company or any employee or other person on behalf of the Company with regard to
the subject matter, meaning or effect of this Agreement and that no statements
made by the Company have in any way unduly coerced or influenced you to execute
this Agreement;
(e)    you have read this Agreement, that it has been written in a manner that
is easy to understand, and that you fully understand its terms;
(f)    except as provided in this Agreement, you have no right or claim,
contractual or otherwise, to any or all of the benefits described in paragraph 2
of this Agreement;
(g)    this Agreement does not reflect any admission by the Company of any
liability or wrongdoing; and
(h)    you further understand and agree that even if you do sign this Agreement,
you have the right to revoke it by delivering a notice of revocation in writing
to me by mail, personal delivery, or facsimile within seven (7) calendar days of
your signing the Agreement. Because you have this right, this Agreement shall
not become effective or enforceable until the eighth (8th) calendar days after
it is signed by you and has not been revoked.    
16.Section 409A. All amounts payable under this Agreement are intended to comply
to the maximum extent possible with the "short term deferral" exception from
Section 409A of the Internal Revenue Code

5

--------------------------------------------------------------------------------



("Section 409A") specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision) or the "separation pay plan" exception specified in Treas. Reg. §
1.409A-1(b)(9) (or any successor provision), or both of them, and shall be
interpreted in a manner consistent with the applicable exceptions.
Notwithstanding the foregoing, to the extent that any amounts payable in
accordance with this Agreement are subject to Section 409A, this Agreement shall
be interpreted and administered in such a way as to comply with Section 409A to
the maximum extent possible. Each installment payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying Section 409A. If payment of any amount subject to Section 409A is
triggered by a separation from service that occurs while you are a "specified
employee" (as defined by Section 409A), and if such amount is scheduled to be
paid within six (6) months after such separation from service, the amount shall
accrue without interest and shall be paid the first business day after the end
of such six-month period, or, if earlier, within 15 days after the appointment
of the personal representative or executor of your estate following your death.
"Termination of employment," "resignation" or words of similar import, as used
in this Agreement shall mean, with respect to any payments subject to Section
409A, your "separation from service" as defined by Section 409A. If any payment
subject to Section 409A is contingent on the delivery of a release by you and
could occur in either of two years, the payment will occur in the later year.
Nothing in this Agreement shall be construed as a guarantee of any particular
tax treatment to you. You shall be solely responsible for the tax consequences
with respect to all amounts payable under this Agreement, and in no event shall
the Company have any responsibility or liability if this Agreement does not meet
any applicable requirements of Code section 409A.
17.Entire Agreement. You understand and acknowledge that this Agreement, along
with any agreements you have signed regarding post-employment duties of
nondisclosure, protection of trade secrets, inventions assignment, and/or
non-solicitation, contain the entire agreement between the Company and you with
respect to any matters referred to in the Agreement and supersedes any previous
oral or written agreements.
18.Governing Law. This Agreement shall be construed, administered and enforced
according to the laws of the Commonwealth of Pennsylvania, without regard to
choice of law principles, and except as preempted by federal law.
If the above is consistent with your understanding and if you are in agreement
with all of its terms, please sign the enclosed copy of this Agreement and
return it to me.


Very truly yours,


    
/s/ Robin DeRogatis                        




Agreed to and accepted by the undersigned the 7th day of April, 2015.




/s/ Jeffry D. Frisby              /s/ Thomas E. Powers
Jeffry D. Frisby                    Thomas E. Powers (Witness)



6